427 F.2d 1367
2 Fair Empl.Prac.Cas.  912, 2 Empl. Prac. Dec.P 10,262Mrs. Leola McDONALD and Mrs. Tommie Washington, Plaintiffs-Appellants,v.The MARLIN INDEPENDENT SCHOOL DISTRICT, Superintendent SamGray, and School Board Members, Defendants-Appellees.
No. 28977.
United States Court of Appeals, Fifth Circuit.
July 6, 1970.

Appeal from the United States District Court for the Western District of Texas at Waco; Jack Roberts, Judge.
Weldon H. Berry, Houston, Tex., for appellants.
Minor L. Helm, Jr., Peeler Williams, Jr., Waco, Tex., for appellees.
Before BELL, COLEMAN, and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Mrs. Leola McDonald and Mrs. Tommie Washington, Members of the Negro race, were teachers in the Marlin Independent School District of Falls County, Texas.  The School Board did not renew their teaching contracts for the school year 1969-1970.  Texas has no teacher tenure law.


2
The teachers promptly filed suit in the United States District Court, praying that the school authorities be mandatorily required to renew their contracts.  The District Court heard the case on its merits.  It found that the decision not to rehire the appellants was not racially related and was neither arbitrary nor capricious, 313 F.Supp. 1162 (1970).


3
We affirm on the published opinion of the District Court.


4
Affirmed.